Order
Per Curiam:
Remon Lee appeals from the grant of a Motion for Judgment on the Pleadings in favor of the Missouri Board of Probation and Parole in Lee’s declaratory judgment action challenging the Board’s calculation of his parole eligibility on a thirty-year sentence for armed criminal action, entered under § 571.015, RSMo 2000. Lee argues that, under § 571.015, the minimum time he must serve on the armed criminal action sentence before becoming parole eligible is three years; thus, he argues, the Board’s determination that he must serve a minimum of nine years and eleven months is incorrect. We find no error and affirm. Rule 84.16(b).